United States District Court
Northern District of California

Oo 7; YN DO A SF WY LY

10
U1
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

Case 4:17-cv-01268-JST Document 780 Filed 06/17/21 Page 1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA |

LIVEPERSON, INC., Case No. 17-cv-01268-JST
Plaintiff,

y VERDICT FORM

[24]7.ai, INC.,
Defendant.

 

 

When answering the following questions and filling out this Verdict Form, please follow
the directions provided throughout the form. Your answer to each question must be unanimous.
Some of the questions contain legal terms that are defined and explained in detail in the Jury
Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage of
any legal term that appears in the questions below.

We, the jury, unanimously agree to the answers to the following questions and return them
under the instructions of this Court as our verdict in this case.

Question 1: Do you find that LivePerson has proven by a preponderance of the evidence that any
of the following qualifies as a trade secret belonging to LivePerson?

Yes No
Alleged Trade Secret A: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with V4
respect to the rules relating to Capital One specified in Exhibit PTX 1
(Bates 247 SDNY559_001841516).

Alleged Trade Secret B: the conditions for action, the specific variables YO
taken as inputs to the conditions, and the particular actions taken with

respect to the rules relating to Capital One specified in Exhibit PTX 2

(Bates 247 SDNY559_001841673).

 
United States District Court
Northern District of California

oO S&S NY DBD A S&S

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-01268-JST Document 780 Filed 06/17/21 Page 2 of 5

Alleged Trade Secret C: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 3 (Bates
247_ SDNY559_000955379).

Alleged Trade Secret D: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 4 (Bates
247 SDNY559_002249623).

Alleged Trade Secret E: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 5 (Bates
247_SDNY559_001844864).

Alleged Trade Secret F: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 6 (Bates
247 SDNY559_002249624).

Alleged Trade Secret G: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 7 (Bates
247 SDNY559_002782716).

Alleged Trade Secret H: the conditions for action, the specific variables’

taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 8 (Bates
247_SDNY559_002787817).

Alleged Trade Secret I: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with

respect to the rules relating to Optus specified in Exhibit PTX 10 (Bates

247_SDNY559_002891967).

Alleged Trade Secret J: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Optus specified in Exhibit PTX 11 (Bates
247 SDNY559_001050253).

Alleged Trade Secret K: the conditions for action, the specific variables
taken as inputs to the conditions, and the particular actions taken with
respect to the rules relating to Sears specified in Exhibit PTX 9 (Bates
247_SDNY559_002804621).

KK

IK

K

‘

K\

 
United States District Court
Northern District of California

NO

oOo 8©oO N HB A BP WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-01268-JST Document 780 Filed 06/17/21 Page 3 of 5

Yes No

Alleged Trade Secret L: the conditions for action, the specific variables VO
taken as inputs to the conditions, and the particular actions taken with

respect to the rules relating to Sears specified in Exhibit PTX 12 (Bates

247 SDNY559_ 001751617).

Alleged Trade Secret M: the XML data collected by LivePerson’s chat
platform analytics and reporting features available to chat agent managers 4
and administrators and contained in downloadable reports for Capital One

from December 7, 2006 to approximately October 31, 2014.

Alleged Trade Secret N: the XML data collected by LivePerson’s chat
platform analytics and reporting features available to chat agent managers JS
and administrators and contained in downloadable reports for Optus from
September 7, 2010 to approximately November 30, 2012.

Alleged Trade Secret O: the XML data collected by LivePerson’s chat
platform analytics and reporting features available to chat agent managers VA
and administrators and contained in downloadable reports for Sears from

September 18, 2009 to approximately December 31, 2014.

Ifyou answered “Yes” to any part of Question 1, please proceed to Question 2.
Ifyou answered “No” to every part of Question 1, please proceed to Question 3.

Question 2: Do you find that LivePerson has proven by a preponderance of the evidence that
[24]7 unlawfully misappropriated any trade secret that you found belongs to LivePerson in
response to Question 1?

No
Alleged Trade Secret A

 

Alleged Trade Secret B
Alleged Trade Secret C
Alleged Trade Secret D
Alleged Trade Secret E
Alleged Trade Secret F
Alleged Trade Secret G

Alleged Trade Secret H

KK KIKKAIKK Ba

Alleged Trade Secret I

 
United States District Court
Northern District of California

Oo CS SN DH OO F&F WD YO

wo bw Ww BM NH BH HO DP NO B= =e Ke RP RPO EO REO eSelllU ele
Se ~TI DA A F&F WD HO FH BD Oo BoB SI DB UH FF W NY YF C&C

 

 

Case 4:17-cv-01268-JST Document 780 Filed 06/17/21 Page 4 of 5

2
°

Alleged Trade Secret J
Alleged Trade Secret K
Alleged Trade Secret L
Alleged Trade Secret M

Alleged Trade Secret N

KKKKR A

Alleged Trade Secret O
Please proceed to Question 3.

Question 3: Do you find that LivePerson has proven by a preponderance of the evidence that

[24]7 engaged in a,
Yes No

If for any alleged trade secret(s) you answered “Yes” to both Questions I and 2,
OR if you answered “Yes” to Question 3, please proceed to the next
question.

If not, please skip the remaining questions.

Question 4: What is the dollar amount of the compensatory damages (including past and future
lost profits or a reasonable royalty) LivePerson has proven by a preponderance of the evidence it is
entitled to receive?

Please proceed to the next question.

Question 5: Do you find that LivePerson has proven by clear and convincing evidence that it is

entitled to recover aa
Yes No

If you answered “Yes,” please proceed to the next question.
Ifyou answered “No,” please skip the remaining question.

 
4

United States District Court
Northern District of California

oO CoO NN DBD A F&F WO HO

N NH BP KN KN NO BRD DD RD Ow tl
eo sD BNO On UP UL OUUlUlUhEElLlUDlUlUCUCCOUOCUMDOUlUNCOCNDN ON De

 

 

Case 4:17-cv-01268-JST Document 780 Filed 06/17/21 Page 5of5

Question 6: What is the dollar amount of the punitive damages LivePerson should receive?

s_ 23 S50 | 600

You have now reached the end of the verdict form and should review it to ensure it accurately
reflects your unanimous determinations. The Presiding Juror should then sign and date the verdict
form in the spaces below and notify the Courtroom Deputy that you have reached a verdict.

~ Dated: 6 / I) , 2021 By:

 

 

Presiding Jurot

 
